internal_revenue_service number release date index number -------------------------- ------------------------ ----------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc psi b06 plr-132864-04 date date ---------------- --------------------------- ------------------------------------- legend taxpayer ------------------------- ------------------------------------------------------------- property -------------------------------------------------------------- historic_district state jurisdiction x dear --------------- correspondence requesting a ruling under sec_47 of the internal_revenue_code regarding whether amounts expended to replace an exterior stair attached to property a building located in historic_district are included within qualified_rehabilitation_expenditures for purposes of sec_47 facts taxpayer owns and is rehabilitating property a building within historic_district this is in response to your letter dated date and subsequent ---------------------- -------------------- property consists of three floors with one family unit on each floor the interior floor area of each unit is x the housing code of jurisdiction requires floor area in excess of x for dwelling units and while jurisdiction will permit reoccupation of the units at their present size that floor area cannot be further reduced by for example the construction of an interior stair each floor of property above ground level is accessible only by plr-132864-04 means of an exterior stair which connects exterior porches at the rear of the second and third levels of property that stair as it exists prior to rehabilitation is too small to comply with the building code of jurisdiction and jurisdiction will not allow reoccupation of the units without replacement and enlargement of the stair a larger stair cannot be built at the rear of the property due to requirements that the property be set-back from adjacent properties taxpayer intends to replace the existing wooden stair with a brick stair tower the brick used in the new stair tower will have detailing similar to but not replicative of that used in property the exterior porches on the second and third levels of property will be rebuilt by the taxpayer the addition of the stair tower increases the total volume of the property over the volume prior to the rehabilitation the planning and zoning commission of jurisdiction has approved the new stair tower concluding that t he size scale materials and all the details are appropriate for this site in addition the national park service has reviewed taxpayer’s application and reached a preliminary determination that the proposed rehabilitation including the new stair tower meets the secretary of the interior’s standards for rehabilitation law and analysis sec_38 of the code provides a credit against income taxes for certain business credits including the investment_credit determined under sec_46 sec_46 of the code provides that for purposes of sec_38 the amount of the investment_credit includes the rehabilitation_credit sec_47 of the code provides that the rehabilitation_credit for any taxable_year includes an amount equal to of the qualified_rehabilitation_expenditures with respect to any certified_historic_structure sec_47 of the code provides that qualified_rehabilitation_expenditures with respect to any qualified_rehabilitated_building shall be taken into account for the taxable_year in which the qualified_rehabilitated_building is placed_in_service sec_47 defines the term qualified_rehabilitation_expenditure to include any amount properly chargeable to capital_account for residential_real_property for which depreciation is allowable under sec_168 and which is in connection with the rehabilitation of a qualified_rehabilitated_building sec_47 provides that qualified_rehabilitation_expenditure does not include any expenditure attributable to the enlargement of an existing_building sec_1_48-12 of the income_tax regulations applies to qualified_rehabilitation_expenditures incurred after date plr-132864-04 sec_1_48-12 provides that in order for an expenditure to be a qualified_rehabilitation_expenditure such expenditure must be incurred in connection with the rehabilitation as defined in sec_1_48-12 of a qualified_rehabilitated_building that section further provides that expenditures attributable to work done to facilities related to a building such as a sidewalk a parking lot or landscaping are not considered made in connection with the rehabilitation of a qualified_rehabilitated_building sec_1_48-12 defines rehabilitation to include renovation restoration or reconstruction of a building rehabilitation does not include an enlargement as defined in sec_1_48-12 or new_construction sec_1_48-12 provides that a building is enlarged to the extent that the total volume of the building is increased that section also provides that the total volume of a building is generally equal to the product of the floor area of the base of the building and the height from the underside of the lowest floor including the basement to the average height of the finished roof for this purpose floor area is measured from the exterior faces of external walls sec_1_48-1 defines buildings and structural_components to include stairs and fire escapes in summary to be included within the credit provided by sec_47 an amount must be included within the definition of a qualified_rehabilitation_expenditure set forth in sec_47 and the regulations set forth in sec_1_48-12 a qualified_rehabilitation_expenditure must be incurred in connection with the rehabilitation of a qualified_rehabilitated_building property is a qualified_rehabilitated_building however the expenditures_for the new brick stair must be incurred in connection with the rehabilitation of property within the meaning of sec_1_48-12 rehabilitation includes renovation restoration or reconstruction of a building but does not include enlargement of the building or new_construction construction of the new stair tower to replace the old wooden stair is included within renovation restoration or reconstruction of property however if construction of the stair tower enlarges the property that construction is not rehabilitation within the meaning of sec_1_48-12 sec_1_48-12 provides that a building is enlarged to the extent that the total volume of the building is increased that section also provides that the total volume of a building is generally equal to the product of the floor area of the base of the building and the height from the underside of the lowest floor to the average height of the finished roof for this purpose floor area is measured from the exterior faces of external walls because the new brick stair tower is attached to property the outer wall of the stair tower is now the outer wall of property for purposes of determining the volume of property thus the total volume of the building is increased by that tower and the amount expended for that enlargement is not incurred in connection with the rehabilitation of a qualified_rehabilitated_building plr-132864-04 amounts expended to replace the exterior stair attached to property a building located in historic_district are therefore not included within qualified_rehabilitation_expenditures for purposes of sec_47 conclusion amounts expended to replace the exterior stair attached to property are not qualified_rehabilitation_expenditures within the meaning of sec_47 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely charles b ramsey chief branch passthroughs special industries cc
